PER CURIAM.
Motion for an appeal from a judgment of the Hopkins Circuit Court, Honorable H. F. S. Bailey, Judge.
The appellant, Elmer Bean, was convicted of shooting and wounding in sudden heat of passion and sentenced to serve six months in jail and pay a $500 fine. The evidence proved him guilty of aiding and abetting his brother, William Bean, in shooting Franklin Dawson.
Although the two instructions claimed by the appellant to be erroneous were not technically complete, the court is of opinion that the substantial rights of the defendant were not prejudiced thereby. §§ 340, 353, Criminal Code.
The motion for an appeal is overruled and the judgment stands affirmed.